Citation Nr: 9914102	
Decision Date: 05/21/99    Archive Date: 05/26/99

DOCKET NO.  93-21 428	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for cardiovascular disease, 
including essential hypertension.  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Vito A. Clementi, Counsel


INTRODUCTION

The veteran had active duty from March 1943 to January 1946.  
He was a prisoner of war (POW) of the German Government from 
May 1944 to April 1945.

This matter was last before the Board of Veterans' Appeals 
(Board) in May 1998, on appeal from an October 1992 rating 
decision of the Nashville, Tennessee Department of Veterans 
Affairs (VA) Regional Office (RO), denying service connection 
for cardiovascular disease, including essential hypertension. 

The Board first notes that in his February 1993 Notice of 
Disagreement, the veteran challenged the October 1992 rating 
decision only with regard to the issue of entitlement to 
service connection for heart disease.  The issue of the 
veteran's entitlement to an increased rating for a 
psychiatric disorder, and for any other disorder addressed in 
the October 1992 rating decision, is therefore not before the 
Board.

In May 1998, the Board noted that in a March 1998 informal 
brief, the appellant had raised the issue of his entitlement 
to service connection for cardiovascular disease on a 
secondary basis to the service-connected anxiety neurosis.  
Because this issue had been raised but not adjudicated, it 
was referred to the RO for further action.  By rating 
decision dated in February 1999, the RO denied service 
connection for cardiovascular disease as secondary to 
service-connected anxiety.  The appellant's April 1999 
informal brief is accepted as a notice of disagreement (NOD) 
to the February 1999 decision.  This matter will be addressed 
in the "Remand" section of the Board's decision.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's appeal has been obtained.

2.  The preponderance of the evidence clearly shows that 
cardiovascular disease, including hypertension, was first 
manifest many years after the veteran's release from military 
service and is unrelated to any incident of active military 
service.


CONCLUSION OF LAW

Cardiovascular disease, including hypertension, was not 
incurred in or aggravated by service, nor may such disability 
be presumed to have been incurred in service.  38 U.S.C.A. § 
1110, 5107(a) (West 1991 & Supp. 1998); 38 C.F.R. § 3.303, 
3.307, 3.309 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran's principal contention is that his cardiovascular 
disease, to include essential hypertension, was developed 
during the course of his military service.  He has also 
alluded to his status as a former prisoner of war in 
generally arguing that the privations he sustained were 
responsible for the development of his cardiovascular 
disorder. 

For service connection to be granted, it is required that the 
evidence establish that a particular injury or disease 
resulting in chronic disability was incurred in service, or, 
if pre-existing service, was aggravated therein. 38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303 (1998).  VA regulations 
provide that for the showing of chronic disease in service, 
there is required a combination of manifestations sufficient 
to identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When established as chronic during service 
there is no requirement of an evidentiary showing of 
continuity of symptomatology after service.  38 C.F.R. § 
3.303(b) (1998).  Subsequent manifestations of the same 
chronic disease at any later date, however remote, are then 
service connected, unless clearly attributable to 
intercurrent cause.  38 C.F.R. § 3.303(b); Brannon v. 
Derwinski, 1 Vet. App. 314, 315 (1991).

Where the condition noted during service is not, in fact, 
shown to be chronic or the fact of chronicity in service is 
not adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b). The regulation requires continuity of 
symptomatology, not continuity of treatment. Wilson v. 
Derwinski, 2 Vet. App. 16, 19 (1991).

Service connection is also warranted for certain 
disabilities, such as cardiovascular disease, including 
hypertension, when manifested to a compensable degree within 
the initial post-service year.  38 U.S.C.A. §§ 1101, 1112, 
1113 (West 1991); 38 C.F.R. §§ 3.307, 3.309 (1998). Under 38 
C.F.R. § 3.307(c), hypertension need not be diagnosed during 
the presumptive period but, if not, characteristic 
manifestations of the disease to the required degree must be 
shown by acceptable medical or lay evidence, followed without 
unreasonable time lapse by definite diagnoses.  See Caldwell 
v. Derwinski, 1 Vet. App. 466, 469 (1991).

By law, the Board's statement of reasons and bases for its 
findings and conclusions on all material facts and law 
presented on the record must be sufficient to enable the 
claimant to understand the precise basis for the Board's 
decision, as well as to facilitate review of the decision by 
courts of competent appellate jurisdiction.  See    Gilbert 
v. Derwinski, 1 Vet. App. 49, 56-57 (1990); 38 U.S.C.A. 
§ 7104(d)(1) (West 1991).  With this requirement of law, and 
in light of the veteran's contentions, a brief factual review 
of evidence of record as found in the veteran's claims folder 
would be helpful to an understanding of the Board's decision.

Factual background.  The veteran's service medical records 
reveal that following his repatriation in June 1945, he was 
treated for diarrhea.  It was noted that the veteran was then 
smoking 15 to 20 cigarettes per day.  During the course of a 
medical examination, there were no complaints or symptoms 
noted of any cardiovascular disorder.  His blood pressure was 
then noted to be 126/84.  His heart was noted to be normal 
and was not enlarged to percussion.  Heart sounds were of 
good quality without murmurs, and its rate and rhythm were 
normal.  The veteran was noted to have sinus tachycardia in 
June and July 1945.  His blood pressure reading on the latter 
occasion was 116/74.  He was also regularly receiving 
tincture of Belladonna.  In August 1945, the veteran 
underwent a service department medical board due to chronic 
diarrhea.  It was determined that he be returned to service.  
There was no mention of any cardiovascular abnormalities in 
the report of the medical board proceedings.  The veteran 
underwent a service department physical examination in 
November 1945 prior to his separation from active service in 
January 1946.  His blood pressure reading was 132/78.  The 
character of his pulse was described as normal.  His heart 
and arteries were described as normal.  

The veteran's initial claim for VA benefits was received in 
November 1945. He sought service connection for dysentery, a 
stomach disorder, a back injury and a dislocated knee.  There 
was no mention of hypertension, or of any cardiovascular 
disorder, in the veteran's November 1945 application for 
service-connected compensation.

The veteran underwent a VA physical examination in March 
1947.  His cardiovascular system was recorded to be normal, 
although it was noted that he had "some tachycardia."  No 
complaints or symptoms related to a cardiovascular disorder 
were otherwise noted.  His blood pressure was 136/96.  The 
veteran was noted to have some tachycardia which was related 
to his anxiety state.

The veteran underwent a VA physical examination in October 
1947.  There were no complaints or symptoms related to a 
cardiovascular condition recorded.  His cardiovascular system 
was reported to be normal.  His blood pressure readings were 
132/68.

The veteran again underwent a VA physical examination in 
August 1950.  There were no complaints or symptoms related to 
a cardiovascular condition recorded.  A radiographic 
examination of his heart and lungs in August 1950 resulted in 
normal findings.  During a March 1952 hospitalization for 
treatment of an unrelated disorder, the veteran's blood 
pressure readings were 140/90.

In January 1986, the veteran completed a POW medical history 
questionnaire.  He reported that when he was captured, he 
sustained injuries to his lower back and left knee.  He also 
stated that his wounds and injuries sustained during 
captivity included those to his abdomen, legs, and back, and 
that he developed amebic dysentery and bloody stools.  In a 
separate listing of "specific diseases acquired during 
captivity," the veteran did not indicate developing chest 
pain, rapid heart beats, and skipped or missed heart beats.  
As to his present state of health, he reported that he had 
been taking high blood pressure medicine for two years.  

In a separate January 1986 VA medical treatment record, the 
veteran's current medical problems were noted to include a 
"drinking problem" from which he had recently abstained, an 
ulcer of 20 years duration and hypertension.  In a March 1986 
exit summary evaluation report, a VA POW medical coordinator 
noted that the veteran had several disorders.  He did not 
list hypertension or heart disease among these disorders.  

In an September 1991 letter, H.S.J., M.D., reported that the 
veteran had recently undergone cardiac catheterization and an 
obstructive disease was detected.  Dr. J. specifically noted 
that "[i]mportantly, he continues to smoke."  The veteran 
was also noted to have an elevated cholesterol and 
triglyceride reading.  The veteran's blood pressure readings 
were 200/100.  The physical examination report reflects that 
the veteran was obese, but that his chest was clear and his 
cardiac examination was normal.  In an October 1991 letter, 
Dr. J. reported that the veteran's blood pressure readings 
were 140/92.  His pulse was 80 and was noted to be regular. 

The veteran underwent a VA physical examination in July 1992.  
He reported that when he experienced precordial discomfort in 
September 1991, he was informed that he had unstable angina.  
He further reported that he then underwent cardiac 
catheterization, which revealed minor coronary artery 
disease.  His blood pressure reading was 200/110.  The 
examiner noted that the veteran's risks for coronary artery 
disease included smoking 1 1/1/2 packs of cigarettes per day 
and hypertension for four years.  No cardiomegaly was noted.  
The assessment was mild coronary artery disease, 
asymptomatic, and severe hypertension as well as ongoing 
alcohol and tobacco abuse.

During a hearing in September 1993 before the undersigned 
Member of the Board in Nashville, Tennessee, the veteran 
testified that he thought his blood pressure had been high in 
1943 when it was taken at the classification center when he 
was a cadet.  The veteran stated that when he took the 
physical examination the doctor told him to lay down and 
"take it easy."  He stated that he believed the physician 
suspected hypertension at that time, but that no mention of 
it was made.

The veteran underwent a VA physical examination in January 
1996.  His blood pressure reading was 170/90.  The examiner 
noted the veteran's medical and personal history as was found 
in the claims folder and through the veteran's account.  In 
relevant sum, the examiner opined that:

1.  The veteran did not have beriberi heart upon 
his separation in 1945, and there was no evidence 
of beriberi heart disease at the time of the 
current examination;

2.  A cardiac evaluation accomplished in 1991 
resulted in normal findings and normal 
electrocardiogram readings, (see letter of H.S.J., 
M.D., dated September 17, 1991);

3.  The veteran's heavy smoking and high blood 
pressure were major risk factors in the development 
of arteriosclerotic cardiovascular disease;

4.  The veteran's blood pressure was not elevated 
in 1945 nor in 1985, (see Report of Physical 
Examination upon separation, dated November 1, 
1945, reflecting blood pressure reading of 132 
systolic and 78 diastolic); 

5.  During the veteran's in-service hospitalization 
from June to July 1945, tachycardia was 
intermittently noted, and the veteran's heart rate 
was elevated on one of 16 recordings which the 
examiner attributed to the veteran being prescribed 
tincture of Belladonna for treatment of diarrhea, a 
drug that "characteristically increases the heart 
rate."

6.  That given these findings, it was "unlikely 
that the elevated heart rate was an isolated sign 
of heart disease that did not manifest until 45 or 
50 years later."

In a July 1998 addendum, the examiner reiterated that the 
veteran had a normal blood pressure reading when separated 
from military service, and that a single blood pressure 
reading of 140/90 was recorded in March 1952.  He further 
opined that hypertension of significant degree was first 
noted in January 1986, and that it was unlikely that the 
hypertension was related to any event of the veteran's 
military service.  The examiner attributed the veteran's 
hypertension to his heavy alcohol consumption.  

In March 1998, the veteran submitted written argument in 
support of his claim of entitlement to service connection for 
heart disease.  He also submitted a copy of an article 
entitled "The Relationship between Trauma, PTSD and Physical 
Health," authored by Matthew J. Friedman, M.D., Ph.D., and 
Paula P. Schnurr., Ph.D.

Pursuant to the Board's May 1998 remand, records from the 
veteran's 1985 VA hospitalization were received.  These 
reflect that in December 1985, the veteran underwent a venous 
plethysmography upon complaint of a swollen left calf and 
ankle.  Upon clinical examination, the veteran's blood 
pressure was 135/70.    

It was noted that although the veteran had reported a history 
of a left knee and leg injuries while in service, he 
subsequently was in reasonable health.  It was noted that 
prior to the December 1985 admission, the veteran had 
sustained a further injury to his left ankle when an 
intoxicated friend fell on it.  He denied fevers, chills, 
nausea, vomiting, shortness of breath, chest pain, thigh 
pain, previous deep vein thrombosis or immobility.  It was 
noted that the veteran reported drinking a pint of bourbon 
per day.  The examiner recorded that the veteran related 
smoking 70 packs of cigarettes per year.  However, a December 
19 medical certificate further reflects that the veteran was 
smoking one and one-half packs of cigarettes per day and 
drinking less than a pint of alcohol per day.

In a May 1987 treatment note, the veteran's blood pressure 
was recorded as 172/96. 

Analysis.  Under 38 U.S.C. A. § 5107(a), an applicant for 
benefits has the "burden of submitting evidence sufficient 
to justify a belief by a fair and impartial individual that 
the claim is well grounded."  Such a claim has been defined 
by the Court to be "one which is meritorious on its own or 
capable of substantiation.  Such a claim need not be 
conclusive but only possible" in order meet the burden 
established in the statute.  Kandik v. Brown, 9 Vet. App. 
434, 439 (1996); See Tirpak v. Derwinski, 2 Vet. App. 609, 
611 (1992); Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  
Upon this review, the Board finds that the veteran's claim of 
entitlement to service connection for cardiovascular disease, 
to include essential hypertension, is well grounded.  This 
finding is based, in part, on the service medical records 
which reflect that the veteran was a prisoner of war and 
experienced sinus tachycardia, as well as the post service 
medical records showing that the veteran suffers from heart 
disease, including hypertension.  However, having found that 
the veteran's claim is plausible does not end the Board's 
inquiry.  Rather, in this case, it places upon VA the duty to 
assist the veteran in the development of his claim by 
affording him a medical examination and by obtaining relevant 
records which could possibly substantiate his claim.  Peters 
v. Brown, 6 Vet. App. 540, 542 (1994); Butts v. Brown, 5 Vet. 
App. 532, 540-41, (1993); White v. Derwinski, 1 Vet. App. 
519, 521 (1991).  See 38 U.S.C.A. § 5107(a)."

The current evidentiary record fails to demonstrate the 
presence of cardiovascular disease, including hypertension, 
at any time during service or within one year thereafter.  
The veteran's service medical records do not contain a 
diagnosis of any heart condition or hypertension in service 
nor is there a diagnosis of any heart condition or 
hypertension within the presumptive period.  At his 
separation examination conducted in November 1945, the 
veteran's heart was clinically evaluated as normal as was a 
chest-X-ray.  Blood pressure readings while in service were 
within normal limits and remained within normal limits beyond 
the presumptive period.  A medical specialist, after 
examining the veteran and reviewing the records in this case 
in January 1996, concluded that the tachycardia noted in 1945 
was not a sign of heart disease.  When tachycardia was noted 
in 1945, the veteran's blood pressure was 116/74.  Moreover, 
as the medical examiner noted in January 1996, the 
tachycardia found on these occasions was linked to the 
veteran's use of an anti-diarrheal drug, tincture of 
Belladonna.  Tachycardia noted on VA examination in March 
1947 was related to his anxiety state.  Moreover, the medical 
expert in January 1996 specifically found that the veteran 
did not have, nor does he presently have, beriberi or 
beriberi heart disease.

Plainly, the Board must rely upon the medical evidence of 
record.  To the extent that the veteran suggests that the 
tachycardia was indicative of the onset of cardiovascular 
disease, the absence of medical qualification renders him 
incompetent to make this assertion.  It is now well-
established that the veteran, as a layperson, is not 
qualified to render medical opinions regarding the etiology 
of disorders and disabilities, and his opinion is entitled to 
no weight.  Cromley v. Brown, 7 Vet. App. 376, 379 (1995); 
Boeck v. Brown, 6 Vet. App. 14, 16 (1993); Grivois v. Brown, 
6 Vet. App. 136, 140 (1994); Espiritu v. Derwinski, 2 Vet. 
App. 492, 495 (1992).

Notwithstanding the fact that a cardiovascular disease, 
including hypertension, was not shown during service or 
within the one year presumptive period following service 
discharge, the Board has considered whether the veteran has 
demonstrated continuity of symptomatology of heart disease or 
hypertension pursuant to 38 C.F.R. § 3.303(b).  The Board 
finds that continuity of symptomatology has not been 
demonstrated.  In January 1986, the veteran specifically 
denied having developed chest pain, rapid heart beats, and 
skipped or missed heart beats.  The veteran also specifically 
noted that he had been taking high blood pressure medicine 
for two years.  The veteran's self-report is probative in 
this regard.  See, e.g., Bloom v. West, 12 Vet. App. 185 
(1999) (In claim for dependency and indemnity compensation 
following veteran's death from pneumonia as a consequence of 
renal failure, where deceased former POW did not list a 
respiratory of malnutrition-caused disorder as a result of 
POW experience, claim of service connection for the cause of 
death not well grounded.).

When a disability is not initially manifested during service 
or within an applicable presumptive period, "direct" 
service connection may nevertheless be established by 
evidence demonstrating that the disability was in fact 
incurred in or aggravated during the veteran's period of 
service.  See 38 U.S.C.A. § 1113(b) (West 1991); 38 C.F.R. § 
3.303(d) (1998).  In this case, there has been proffered no 
competent medical evidence to substantiate that 
cardiovascular disease, to include hypertension, was incurred 
or aggravated during or as a result of the veteran's military 
service.  The Board has carefully examined the reports of Dr. 
H.S.J., but notes that they are devoid of any mention of the 
veteran's military service or his POW experience in the 
development of his cardiovascular disorder.  Further, they do 
not reflect the onset of the veteran's disorders.

The Board finds the January 1996 examination particularly 
probative in this regard.  The examiner clearly had available 
and reviewed the veteran's clinical records and his claims 
folder, and apparently obtained from the veteran a 
comprehensive account of the development of his disorder.  
The January 1996 examiner specifically found that the veteran 
did not have beriberi heart disease upon his separation from 
active duty; that his blood pressure readings were not 
elevated upon his separation; and, as noted above, that the 
tachycardia noted in 1945 was not indicative of the onset of 
a cardiovascular disorder.  The examiner further opined in 
July 1998 as to the medically dispositive issue in this 
matter, specifically finding that it was "unlikely" that 
hypertension was related to any event of the veteran's 
military service, instead attributing the disorder to the 
veteran's heavy alcohol consumption.

As to the issue of "direct" service connection, there is 
little or no medical evidence that may be weighed vis-a-vis 
the January 1996 and the July 1998 medical opinions.  To the 
extent that there exists lay evidence, i.e., the veteran's 
own theory, this is plainly outweighed by medical evidence.  
Espiritu, supra.  

Inasmuch as cardiovascular disease, including hypertension, 
was not shown during service or until many years thereafter, 
and a medical expert, who examined the veteran and reviewed 
the records in the case, concluded that the veteran's did not 
manifest heart disease until 45 or 50 years after service and 
that hypertension was unrelated to his military service, 
service connection may not be established for cardiovascular 
disease on either a direct or a presumptive basis.  Likewise, 
inasmuch as beriberi heart disease is not shown, the veteran 
is not entitled to the presumptive provisions of service 
connection for this disease as found in 38 C.F.R. § 3.309(c).


ORDER

Service connection for cardiovascular disease, including 
hypertension, is denied.


REMAND

As noted above in the "Introduction" section of the Board's 
decision, the appellant's April 1999 informal brief is 
accepted as an NOD to the February 1999 denial of service 
connection for cardiovascular disease as secondary to 
service-connected anxiety.  Accordingly, the Board must 
"remand" this matter to the VA RO pursuant to 38 C.F.R. 
§ 19.9(a).  When there has been an initial RO adjudication of 
a claim and an NOD has been filed as to its denial, thereby 
initiating the appellate process, the claimant is entitled to 
a Statement of the Case (SOC), and the RO's failure to issue 
an SOC is a procedural defect requiring remand.  Pursuant to 
the provisions of 38 C.F.R. § 19.9(a), "[i]f further 
evidence or clarification of the evidence or correction of a 
procedural defect is essential for a proper appellate 
decision," the Board is required to remand the case to the 
agency of original jurisdiction for the necessary action.  
(Emphasis added).  Accordingly, since this claim has been 
placed in appellate status by the filing of an NOD, the Board 
must remand the claim to the RO for preparation of an SOC as 
to that claim.  Pursuant to 38 U.S.C.A. § 7105(a), (d)(1), 
(3), an NOD initiates appellate review in the VA 
administrative adjudication process; and the request for 
appellate review is completed by the claimant's filing of a 
substantive appeal (VA Form 9 Appeal) after an SOC is issued 
by VA.

Under such circumstances, however, the appeal should be 
returned to the Board following the issuance of the SOC only 
if it is perfected by the filing of a timely substantive 
appeal.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997); 
Archbold v. Brown, 9 Vet. App. 124, 130 (1996); see also In 
re Fee Agreement of Cox, 10 Vet. App. 361, 374 (1997) (absent 
an NOD, an SOC, and a VA Form 9, the Board is not required -- 
indeed, has no authority -- to proceed to a decision).  

Accordingly, this issue is remanded to the RO for the 
following action:

The RO should readjudicate the issue of 
service connection for cardiovascular 
disease as secondary to service-connected 
anxiety in light of the informal brief of 
the appellant dated in April 1999.  In 
this regard, the decision of the RO 
should reflect consideration of the 
article "The Relationship between 
Trauma, PTSD and Physical Health," as 
well as whether the appellant's service-
connected psychiatric disorder aggravated 
his non-service-connected cardiovascular 
disorder.  See Allen v. Brown, 7 Vet. 
App. 439 (1995).  If the decision remains 
adverse to the appellant, the RO should 
furnish the appellant and his 
representative with a statement of the 
case regarding this issue.  The appellant 
should be advised of the necessity and 
the time limit for filing a substantive 
appeal in order to perfect an appeal of 
this issue for the Board's review.

The appeal should be returned to the Board following the 
issuance of the SOC only if it is perfected by the filing of 
a timely substantive appeal.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Gary L. Gick
Member, Board of Veterans' Appeals


 Department of Veterans Affairs

